     Case 3:19-cv-01277-W-WVG Document 30 Filed 11/25/20 PageID.220 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BLAKE DROZ,                                         Case No.: 19-CV-1277-W-WVG
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION FOR
13   v.                                                  ENTRY OF PROTECTIVE ORDER
                                                         REGARDING CONFIDENTIAL
14   COUNTY OF SAN DIEGO; RICHARD
                                                         INFORMATION
     FISCHER; and DOES 1 through 10,
15
     inclusive,
16                                   Defendants.
17
18         On November 20, 2020, the Parties filed a Joint Motion for Entry of Protective Order
19   Regarding Confidential Information. (Doc. No. 28.) Having reviewed and considered the
20   Parties’ submission, the Court DENIES the Joint Motion without prejudice. Should they
21   continue to seek a protective order, the Parties are directed to file an amended joint motion
22   for protective order that fully complies with this Court’s Civil Chambers Rule No. V:
23   Stipulated Protective Order Provisions for Filing Documents Under Seal, namely
24   incorporating the language required under the Rule. The Parties’ existing language noted
25   under Section 5: Filing Protected Material is insufficient for purposes of satisfying Civil
26   ///
27   ///
28

                                                     1
                                                                                 19-CV-1277-W-WVG
     Case 3:19-cv-01277-W-WVG Document 30 Filed 11/25/20 PageID.221 Page 2 of 2



 1   Chambers Rule No. V.
 2        IT IS SO ORDERED.
 3   Dated: November 24, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                      19-CV-1277-W-WVG
